Barnes, J.
There is ample testimony in the record to support the finding of the trial judge that Perry W. Winters was mentally competent to execute the deed in question and also the finding that such deed was not procured by undue influence. It is not deemed necessary to recapitulate the evidence sustaining such findings. There is nothing in the evidence which tends to show that any conditional delivery was made of the deed, or that the grantor named therein intended to reserve any control over the same after placing it in the hands of the scrivener. On the contrary, there is evidence to the effect that the deed was delivered to the scrivener for the purpose of having the same placed on record, but that at the suggestion of the grantee it was not recorded until after the grantor’s death, and that the nominal consideration of one dollar named therein was in fact paid at the time of its execution. The testimony fairly shows that the possession of the deed was parted with by the grantor with the intention of presently passing title to the grantee. Under the decisions of this court in Schumacher v. Draeger, 137 Wis. 618, 119 N. W. 305; Wells v. Wells, 132 Wis. 73, 111 N. W. 1111; Whiting v. Hoglund, 127 Wis. 135, 138, 106 N. W. 291; Kittoe v. Willey, 121 Wis. 548, 552, 99 N. W. 337; and Albright v. Albright, 70 Wis. 528, 533, 36 N. W. 254, there was a good delivery of the deed involved in this action. The evidence in the case sustains the findings of fact made therein and the findings support the judgment.
By the Court. — Judgment affirmed.